DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/981,582 (filed 26 February 2020), 62,981/570 (filed 26 February 2020), 62/981,564 (filed 26 February 2020), 62/924,152 (filed 21 October 2019), 62/924,149 (filed 21 October 2019), 62/924,143 (filed 21 October 2019), and 62/924,099 (filed 21 October 2019). The effective filing date of the Application is 21 October 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10-11, 15-16, 18-20, 22, 25, 28, 35, 50, and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating liver toxicity, disease, and disorders, it does not reasonably provide enablement for preventing liver toxicity, disease, and disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not reasonably provide enablement for prevention of liver toxicity, disease, and disorders in a subject at risk of developing said conditions. To be sure, this is not limiting as literally any subject that comprises a liver (i.e. human, mammal, etc…) is at risk of developing a disorder of the liver. The skilled artisan cannot envision the prevention liver toxicity, disease, and disorders in all patients, for example, and the instant specification provides no evidence or data to support prevention. For purposes of enablement, the specification must provide reasonable detail in order for those skilled in the art to carry out the invention. In this case, the specification must disclose a means of preventing liver toxicity, disease, and disorders regardless of the underlying causes thereof. Moreover, “[p]atent protection is granted only in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” Genentech Inc. v. Novo Nordisk A/S, 108 F.3d at 1366, 42 USPQ2d at 1005 (Fed. Cir.), cert. denied, 118 S. Ct. 397 (1997), (“Tossing out the mere germ of an idea does not constitute an enabling disclosure”). [R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention." Genetech, Inc. v. Novo Nordisk Inc., 108 F.3d 1361, 1366, 42 U.S.P.Q.2d 1001, 1005 (Fed. Cir. 1997). Such reasonable detail is lacking in the instant application.
Reasonable guidance with respect to preventing liver toxicity, disease, and disorders relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of liver toxicity, disease, and disorders. This type of data might be derived from widespread genetic analysis, clusters, or family histories. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical disease and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. The instant application does not provide any data suggesting or proving that the claimed composition can prevent liver toxicity, disease, and disorders in all subjects at risk of developing such disorders. In the absence of data suggesting that the claimed method could be used to prevent every form and type of liver toxicity, disease, and disorders the instant claims are not enabled.
	The test of enablement is whether one skilled in the art could make and use the
claimed invention from the disclosures in the application coupled with information known
in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d
1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a
single factor, but rather a conclusion reached by weighing many factors (See Ex parte
Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d
1400 (Fed. Cir. 1988). These factors include the following:

Scope or breadth of the claims
	The claims are broader in scope than the enabling disclosure. The specification does not provide evidence or data that the instant composition can reasonably prevent liver toxicity, disease, and disorders in all subjects and all types of disorder. As no data is provided, the specification cannot be relied upon to show enablement of the claimed method for preventing liver toxicity, disease, and disorders.

Nature of the invention
The nature of the invention is directed to a method of treating and preventing liver toxicity, disease, and disorders in a subject at risk thereof.

Relative level of skill possessed by one of ordinary skill in the art
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like.

State of, or the amount of knowledge in, the prior art
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity relating to the treatment or prevention of liver toxicity, disease, and disorders is generally considered to be an unpredictable factor. Unpredictability in treating liver toxicity, disease, and disorders generally is established by the following references:
Van teaches that liver disorders can be a result of liver damage from impacts such as motor vehicle crash, knife, or gunshot wound (pg 1). These impacts can result in liver tears and severe bleeding (id). To treat these injuries, often non-surgical or surgical intervention is required to seal off bleeding vessels (pg 2).
Mayo teaches that liver cirrhosis can be caused by many factors including alcohol abuse, hepatitis, inherited disorders, genetic disorders, infection, and medications (pg 2). 

Level or degree of predictability, or a lack thereof, in the art
The art teaches that many different factors contribute to the mechanism of liver toxicity, disease, and disorders. Such factors include unpredictable ones such as accidents caused be vehicles and weapons that result in liver injury. Other unpredictable factors include genetic and inherited disorders that cause cirrhosis. As such, the art teaches that many unrelated pathways contribute to liver toxicity, disease, and disorders rendering preventing as a whole as nearly impossible.

Amount of guidance or direction provided by the inventor
The Applicant was required to provide in the specification additional guidance and direction with respect to the use of the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention. However, the Applicant has not provided guidance on how to use their claimed invention to prevent liver toxicity, disease, and disorders. 

Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to all liver toxicity, disease, and disorders that will work in this invention.

Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct a myriad number of experiments comprising picking and choosing patients or subjects with various genetic predispositions or who have recently suffered a vehicle or weapon accident, administering the claimed invention, testing for efficacy, and monitoring for liver disorder for the rest of the patient’s life. The art teaches that liver toxicity, disease, and disorders have many known causes and mechanisms. Therefore, in view of the Wands factors discussed above, to prevent liver toxicity, disease, and disorders in patients at risk thereof, a person of skill in the art would have to engage in undue experimentation, with no assurance of success. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is indefinite because the limitations require further administering a viral vector, therapeutic macromolecule, or APC presentable antigen however claim 7, from which claim 10 depends, requires that the nanocarriers are not administered with said agents. It is unclear the metes and bounds of claim 10 which claims a limitation that is previously forbidden.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Kishimoto et al. (US 2012/0301510).
The Applicant claims, in claim 1, a method of treating or preventing liver toxicity, disease, and disorders in a subject at risk thereof comprising administering synthetic nanocarriers comprising an immunosuppressant. In claims 10-11, the method further comprises administering a vector, therapeutic, or antigen. 
Kishimoto teaches a method comprising administering to a subject a composition of synthetic nanocarriers coupled to immunosuppressants followed by a second composition comprising CD1d-restricted antigens, which is not an APC presentable antigen (claim 37), which anticipates instant claims 1 and 10-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10-11, 15-16, 18-20, 22, 25, 28, 35, 50, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2012/0301510).
The Applicant claims, in claim 1, a method of treating or preventing liver toxicity, disease, and disorders in a subject at risk thereof comprising administering synthetic nanocarriers comprising an immunosuppressant. Claims 2-3 and 5 recite desired outcomes of applying the immunosuppressant composition. In claims 6-7, the nanocarriers are not administered concomitantly or simultaneously with a therapeutic, viral vector, or antigen. In claims 10-11, the method further comprises administering a vector, therapeutic, or antigen. Claim 15 requires an additional step of identifying and/or providing the subject. Claims 16 and 18-19 narrow the liver disease and require administration prior to drug-induced disease. It is noted that anyone with a liver is at risk, thus the claimed patient population includes all mammals or other species with livers. In claim 20, the liver disorder is drug-induced and the subject is exposed to the drug after administration. Claim 22 requires a repeat dose. In claim 25, the immunosuppressant is an mTOR inhibitor. Claim 28 requires the composition to further comprise nanoparticles. Claim 35 recites wherein the mean or a particle size distribution of the nanocarriers is greater than 110nm. In claim 50, the immunosuppressant is from 0.1-50% w/w. Claim 54 narrows the aspect ratio of a population of synthetic nanocarriers. In claim 55, the subject is pediatric.
Kishimoto teaches a method comprising administering to a subject a composition of synthetic nanocarriers coupled to immunosuppressants followed by a second composition comprising CD1d-restricted antigens, which is not an APC presentable antigen (claim 37), which anticipates instant claims 1 and 10-11. The immunosuppressant can be an mTOR inhibitor such as rapamycin [0005]. The composition can further comprise APC presentable antigens, however they are not required, which can be provided in a second or third composition following the nanocarriers [0008]. The load of the immunosuppressant is between 0.0001-50% [0012]. In another embodiment, the nanocarriers comprise lipid nanoparticles [0013]. The mean of a particle size distribution if greater than 100 nm or greater than 150 nm [0014] whereas the aspect ratio of the nanocarriers is greater than 1:1 or greater than 1:10 [0015]. In another embodiment, the method further comprises providing or identifying the subject [0021]. The method can include maintenance, or additional, doses to the subject [0033, 0219]. The subject can be at risk of having fatty liver disease [0035] or juvenile diabetes [0225]. In addition, to treating a disease, the method can also be administered prophylactically or prior to the onset of disease [0217].
It would have been prima facie obvious to treat a subject (human) with a composition comprising nanocarriers comprising an immunosuppressant, such as rapamycin. Since all humans have livers and are thus at risk of liver disease, it would have been obvious that the method of Kishimoto is towards “preventing liver toxicity or a liver disease or disorder.” The composition of Kishimoto teaches all the same parameters, including particle size, aspect ratio, and load as the instant claims. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). Moreover, it would have been obvious to specifically target a patient who has or is at risk for fatty liver disease since Kishimoto teaches this disorder and also teaches that prophylactic treatment is an alternative. Moreover, the skilled artisan would have found it obvious to identify the patient and optionally provide a second dose as well as optionally provide an APC presentable antigen concomitantly or simultaneously.
Regarding claims 2-3 and 5, administering a synthetic nanocarrier that comprises an immunosuppressant as taught by Kishimoto would necessarily result in the properties that Applicant has claimed and which are associated with the claimed composition. Moreover, since Kishimoto teaches the immunosuppressant can be an mTOR inhibitor and Applicant claims the same, the effect of administering to a patient is necessarily present in the prior art method (see MPEP 2112.01 (II)). Moreover, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 15-16 and 18, the prior art teaches treating fatty liver disease which the Applicant identifies as being alcohol-related (i.e. drug related) (see specification at pg 14, lns 4-6). Regarding claims 19-20, the composition can be administered in response to the disease or prophylactically, which would mean before or after drug-induced toxicity.
Regarding claim 55, as the method of Kishimoto is broad to any subject at risk of having an inflammatory disease, fatty liver disease, autoimmune disease, allergy, and so on [0035]. In other words, the method of Kishimoto can be applied to any age subject. Moreover, Kishimoto teaches that one use for their invention is for treating juvenile diabetes. Thus, it would have been obvious to use the method of Kishimoto to treat a juvenile subject.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-7, 10-11, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 and 19-20 of U.S. Patent No. 10,335,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘395 patent teaches a method of treating a subject by administering synthetic nanocarriers that comprise an immunosuppressant without a therapeutic macromolecule, viral vector, or APC presentable antigen. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘395 renders obvious that of the instant claims.

Claims 1 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10-18, 27, and 55 of copending Application No. 15/863,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘076 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant and also a viral vector. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘076 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11, 22, 25, 28, 35, 50, and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 48, and 60-70 of copending Application No. 16/159,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘166 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant and also a viral vector. The other limitations regarding the immunosuppressant and properties thereof are taught by the ‘166 claims. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘166 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11, 22, 25, 28, 35, 50, and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-11, 39-41, and 53 of copending Application No. 16/513,576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘576 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant and also a viral vector. The other limitations regarding the immunosuppressant and properties thereof are taught by the ‘576 claims. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘576 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/513,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘566 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant and also a viral vector. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘566 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11, 22, 25, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 15-17, 30-32, and 62-65 of copending Application No. 16/860,729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘729 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant and also a viral vector. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘729 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11, 22, 25, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 39, 42-50, and 53 of copending Application No. 16/885,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘758 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant and also a viral vector. Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘758 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11, 22, 25, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 14, 18, 22-23, 28, 32, 34, 36, 38, 49, 97, 113, and 135 of copending Application No. 16/893,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘153 teaches administering to a subject a composition comprising synthetic nanocarriers comprising an immunosuppressant (mTOR inhibitor) and also an antibody (macromolecule). Since the instant claims recite a patient population that is literally all humans, the narrower population of ‘153 renders obvious that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613